DETAILED ACTION
This is in response to the Amendment filed 8/18/2022 wherein claims 1-10 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1404” has been used to designate both “MAXIMIZE PH, MAXIMIZE PL” and “DECREASE WF” in Figure 14.  
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “duct 118” (Paragraph 00039) and “transient working line 1602” (Paragraph 000161).
The drawings are also objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters “1704” and “1707” in Figure 17.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Specification
The disclosure is objected to because of the following informalities: 
“step 1206” (Paragraph 000154) is believed to be in error for - - step 1406 - -; and
“step 1703” (Paragraph 000166) is believed to be in error for - - step 1704 - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adibhatla et al. (US 2018/0354631).
Regarding Independent Claim 1, Adibhatla teaches (Figures 1-10) a gas turbine engine (50) for an aircraft (10), comprising: 
a high-pressure spool (122) comprising an HP compressor (112) and a first electric machine (56; see Paragraph 0062) driven by an HP turbine (116); 
a low-pressure spool (124) comprising a LP compressor (110) and a second electric machine (56; see Paragraph 0062) driven by an LP turbine (118); 
an engine controller (72; see Figure 8) configured to:
identify a condition (a speed relationship parameter being outside a desired range; see Paragraphs 0007, 0046-0047, and 0085-0086) that the HP spool (122) has reached or exceeded an HP speed limit (a value of HP speed that would bring the speed 
responsive to identifying the condition (the speed relationship parameter being outside a desired range; see Paragraphs 0007, 0046-0047, and 0085-0086), operate the first electric machine (56; see Paragraph 0062) in a generator mode (see Paragraph 0088) of operation to reduce the HP spool (122) speed below the HP speed limit (a value of HP speed that would bring the speed relationship parameter outside of the desired speed relationship parameter range).
Regarding Claim 2, Adibhatla teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the engine controller (72; see Figure 8) is configured to operate the second electric machine (56; see Paragraph 0062) in a motor mode of operation and transfer power electrically thereto from the first electric machine (the electric machine may provide electrical power to or draw electric power from a first spool, a second spool, or both – see Paragraphs 0006-0007; the electric machine may be a plurality of electric motor/generators with one being drivingly connected to the LP shaft and one being drivingly connected to the HP shaft 122).
Regarding Claim 3, Adibhatla teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the engine controller (72; see Figure 8 and Paragraphs 0052-0054) is configured to transfer power from (via 58) the first electric machine (56; see Paragraph 0062) to an electrical energy storage unit (electric energy storage unit 55 may be configured as one or more batteries; see Paragraph 0054).
Regarding Claim 4,
Regarding Claim 5, Adibhatla teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the HP speed limit is a mechanical limit (Paragraph 0007).
Regarding Independent Claim 6, Adibhatla teaches (Figures 1-10) a gas turbine engine (50) for an aircraft (10), comprising: 
a high-pressure spool (122) comprising an HP compressor (112) and a first electric machine (56; see Paragraph 0062) driven by an HP turbine (116); 
a low-pressure spool (124) comprising a LP compressor (110) and a second electric machine (56; see Paragraph 0062) driven by an LP turbine (118); 
an engine controller (72; see Figure 8) configured to:
identify a condition (a speed relationship parameter being outside a desired range; see Paragraphs 0007, 0046-0047, and 0085-0086) that the LP spool (124) has reached or exceeded an LP speed limit (a value of LP speed that would bring the speed relationship parameter outside a desired speed relationship parameter range) whilst the HP spool (122) has not reached an HP speed limit (a value of HP speed that would bring the speed relationship parameter within a desired speed relationship parameter range), and 
responsive to identifying the condition (the speed relationship parameter being outside a desired range; see Paragraphs 0007, 0046-0047, and 0085-0086), operate the second electric machine (56; see Paragraph 0062) in a generator mode (see Paragraph 0086) of operation to reduce the LP spool (124) speed below the LP speed limit (a value of LP speed that would bring the speed relationship parameter outside of the desired speed relationship parameter range).
Regarding Independent Claim 7, Adibhatla teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the engine controller (72; see Figure 8) is configured to operate the first electric machine (56; see Paragraph 0062) in a motor mode of operation and transfer power electrically thereto from the second electric machine (the electric machine may provide electrical power to or draw electric power from a first spool, a second spool, or both – see Paragraphs 0006-0007; 
Regarding Claim 8, Adibhatla teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the engine controller (72; see Figure 8 and Paragraphs 0052-0054) is configured to transfer power from (via 58) the first electric machine (56; see Paragraph 0062) to an electrical energy storage unit (electric energy storage unit 55 may be configured as one or more batteries; see Paragraph 0054).
Regarding Claim 9, Adibhatla teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the LP speed limit is an aerodynamic limit (“an undesirable mismatch in a speed relationship parameter defined between the first spool 124 and the second spool 122 that leads to a compressor stall in the LP compressor 110 caused by too high of a pressure differential across the LP compressor 110 when the HP compressor 112 doesn’t accept all the air from the LP compressor 110 see Paragraph 0085).
Regarding Claim 10, Adibhatla teaches the invention as claimed and as discussed above. Adibhatla further teaches (Figures 1-10) the LP speed limit is a mechanical limit (Paragraph 0007).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the arguments do not apply to the new reference being used in the current rejection. However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejection above, at the appropriate locations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references teaching electric generators located on and transferring power between high pressure and low pressure spools of a gas turbine engine.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741